Citation Nr: 1017963	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for periodontal 
disease.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to service connection for major 
depressive disorder and whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a skin disorder are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In December 1999, the RO issued a rating decision which 
denied the Veteran's original claim seeking entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
Although provided notice of this decision that same month, 
the Veteran did not perfect an appeal thereof.
 
2.  Evidence associated with the claims file since the 
unappealed December 1999 rating decision raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


3.  The evidence of record establishes that the Veteran has 
PTSD, which has been attributed to his military service in 
Vietnam.  

4.  In April 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of service connection for periodontal disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's December 1999 rating decision, and the Veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  PTSD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.  The criteria for withdrawal of the substantive appeal by 
the Veteran of the issue of service connection for 
periodontal disease have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being adjudicated 
herein, VA has met all statutory and regulatory notice and 
duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Without deciding 
whether the notice and development requirements have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the Veteran by finding that new and 
material evidence has been submitted, and granting service 
connection for PTSD.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  As to the issue of service connection for 
periodontal disease, the Veteran has clearly withdrawn this 
issue, and therefore the claim must be dismissed as a matter 
of law.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

Where it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In support of his claim to reopen herein, the Veteran has 
submitted statements concerning his claimed inservice 
stressors, corroborative evidence indicating that these 
stressors occurred, as well as VA treatment records 
reflecting diagnoses of PTSD based upon these inservice 
stressors.

The RO denied the Veteran's initial claim seeking service 
connection for PTSD in an unappealed December 1999 rating 
decision.  Specifically, the RO's decision found no evidence 
of a current diagnosis of PTSD.  Although provided notice of 
this decision the following month, the Veteran did not 
perfect an appeal thereof, and it is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2009).  

Because the December 1999 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

In support of his claim to reopen, the RO has received 
stressor statements from the Veteran, corroborative evidence 
which supports the inservice occurrence of these stressors, 
as well as VA treatment records reflecting diagnoses of PTSD 
based upon these inservice stressors.

Comparing the evidence received since the RO's December 1999 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for PTSD.  Specifically, the Veteran is now shown 
to have a current diagnosis of PTSD, which has been 
attributed to his claimed inservice stressors.  Accordingly, 
new and material evidence has been submitted, and the claim 
for entitlement to service connection for PTSD must be 
reopened.  

Historically, the Veteran served on active duty in the Air 
Force from January 1963 to October 1966, including service in 
the Republic of Vietnam from October 1965 to October 1966.  
His service personnel records listed his inservice 
specialties during his time in the Republic of Vietnam as 
material facility specialist, and later as tool crib clerk.  
From October 1965 to November 1965, he was assigned to the 
6256 MATRON at Cam Rahn Bay Air Base.  From November 1965 to 
October 1966, he was assigned to the 12th Supply Squadron at 
Cam Rahn Bay Air Base.  The Veteran's service personnel 
records give no evidence of participation in combat, and no 
decorations, medals, badges, or commendations confirming his 
participation in combat were indicated.  

In support of his claim, the Veteran has alleged multiple 
inservice stressors.  In statements beginning in February 
2006, he alleged that he witnessed two jets colliding, which 
incident killed the pilots.  He also contends that he was 
bumped from a flight which subsequently crashed and killed 
all onboard.

In support of his claim, the Veteran submitted an internet 
article from a web site relating to the history of the 12th 
Tactical Fighter wing (www.12tfw.org).  The article noted 
that a transport plane crashed in December 1965 killing five 
individuals, including a staff sergeant from the 12th Supply 
Squadron.  It also indicated that in September 1966 two F-4C 
jets collided two miles north of Cam Rahn Bay Air Base 
killing three individuals.

Post service treatment records reflect diagnoses of PTSD 
since November 2005.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).  Nevertheless, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

Under these circumstances, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence includes credible supporting evidence that the 
Veteran was exposed to combat-related stressors while in 
Vietnam.  Specifically, the Veteran has testified that he was 
bumped from a flight by an individual of a higher rank from 
his unit, and that this plane subsequently crashed.  In 
support of this claim, the Veteran submitted corroborative 
evidence indicating that a transport plane did crash killing 
a staff sergeant of the 12th Supply Squadron in December 
1965.  Given the Veteran's statements, the corroborative 
evidence submitted in support thereof, and the lack of any 
evidence to the contrary, the Board accepts the Veteran's 
stressor as having occurred while he was in Vietnam.  In 
similar fashion, the Board finds that the Veteran has 
established his having witnessed two jets colliding while he 
was stationed at Cam Rahn Bay Air Base.  The Veteran has 
alleged witnessing this incident, he submitted independent 
corroborative evidence of it having occurred, and there is no 
evidence herein suggesting anything to the contrary.

In making this determination, the Board points out that the 
Veteran has provided details concerning incidents occurring 
over thirty-five years ago.  Moreover, while all of the 
details of the Veteran's claimed inservice stressors do not 
precisely mirror the supporting documentation provided, there 
are enough similarities to conclude that they are discussing 
the same events.  Accordingly, the Board finds that the 
Veteran's claimed inservice combat stressors are verified.  

The remaining issue to be addressed in this case is whether 
the Veteran has been diagnosed with PTSD, which is linked to 
his inservice stressors.

An October 2007 treatment report noted the Veteran's 
inservice stressors of having witnessed two jets colliding 
and having been bumped off a transport plane flight which 
subsequently crashed killing a superior.  Following the 
psychiatric evaluation, the report concluded with a diagnosis 
of PTSD.  Similar findings and diagnoses were noted on 
treatment reports in November 2005 and February 2006.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
Veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           

B.  Periodontal Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In April 2008, the Veteran withdrew the 
issue of service connection for periodontal disease from 
appeal; hence, there remains no allegation of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the issue of service 
connection for periodontal disease, and the appeal of this 
issue is dismissed.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened.

Service connection for PTSD is granted.

The issue of service connection for periodontal disease is 
dismissed.


REMAND

The Veteran is seeking service connection for major 
depressive disorder.  He is also seeking to reopen the claim 
of service connection for a skin disorder.  

Based upon its review of the Veteran's claims folders, the 
Board finds there is a further duty to assist the Veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

A.  Major Depressive Disorder

A June 2004 treatment report from the VA medical center in 
Topeka, Kansas, referenced the Veteran's prior inpatient 
treatment at the same facility for alcohol abuse in 1989.  As 
VA treatment records, beginning in November 2005, include 
diagnoses of PTSD, major depressive disorder, and alcohol 
abuse, the Board concludes that the RO should attempt to 
obtain the referenced VA treatment records, and then 
readjudicate the Veteran's claim for service connection for 
major depressive disorder.

B.  Skin Disorder

In his December 2009 Informal Hearing Presentation, the 
Veteran's representative claimed entitlement to service 
connection for a skin disorder, secondary to service-
connected diabetes mellitus.  The representative further 
referenced a February 2006 treatment report which noted 
findings of hyperkeratotic dermatitis of the feet, and a July 
2006 treatment report which noted findings of onchymosis of 
the feet.  The Board also notes that the October 2007 VA 
examination for diabetes mellitus indicates that 
complications of diabetes mellitus include skin changes.  

While a new etiological theory of entitlement does not amount 
to a new claim, see Ashford v. Brown, 10 Vet. App. 120 
(1997), the Board finds this contention has not previously 
been considered by the RO, and no waiver of RO consideration 
has been provided.  See 38 C.F.R. § 20.1304(c) (2009).  
Moreover, at his hearing before the RO in April 2008, the 
Veteran alleged having received treatment for a skin rash at 
the VA medial center in Topeka, Kansas, around 1998.  It is 
unclear from the record whether an attempt has been made by 
the RO to obtain these records.  Under these circumstances, 
the RO should attempt to obtain the referenced VA treatment 
records, and then readjudicate the Veteran's claim on appeal, 
with consideration of the newly proffered theory of 
entitlement.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for major depressive 
disorder, a skin disorder, and diabetes 
mellitus, to include the Veteran's 
treatment records relating to alcohol 
abuse in 1989 and a skin disorder 
treatment in 1998 from the VA medical 
center in Topeka, Kansas.  Regardless of 
the Veteran's response herein, the RO 
must attempt to obtain all treatment 
records relating to the Veteran from the 
VA medical center in Topeka, Kansas, from 
1987 to 2005.

The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claims; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims remaining on 
appeal must be readjudicated.  
Readjudication of the skin disorder issue 
must include consideration of the 
Veteran's newly alleged claim of a skin 
disorder, secondary to service-connected 
diabetes mellitus.  If any claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the January 2009 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


